Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul C Lewis on January 26, 2022.
The application has been amended as follows: 
In the Claims
In claim 1, “said one or more upstream tanks” and “the upstream tank” have been amended to -- said one or more upstream mud tanks – and -- the upstream mud tank --.
3. (Currently Amended) The semi-submersible drilling vessel according to claim 1, wherein the deckbox structure has a lower deck above the box bottom, with the framework of the lower deck in between, and wherein the one or more upstream mud tanks, the degassed mud tank, the one or more active mud tanks, and any tanks intermediate the degassed mud tank and the active mud tanks are arranged with their bottom on or in proximity of the lower deck.
4. (Currently Amended) A method for drilling a subsea wellbore, comprising using the semi-submersible vessel according to claim 1, wherein during drilling, mud is circulated, and wherein the vacuum degasser sucks mud from the one or more upstream mud mud tanks with the vacuum degassers self-suction effect causing the mud to be pumped from the upstream mud tank, via the vacuum degasser, into the degassed mud tank. 
6. (currently amended) The semi-submersible drilling vessel according to claim 1, wherein the degassed mud tank is mounted so that, in operation, an operational mud level in said degassed mud tank is at least 2 meters higher than in said one or more upstream mud tanks with the vacuum degassers self- suction effect causing the mud to be pumped from the upstream mud tank, via the vacuum degasser, into the degassed mud tank.
Claim 7 (currently amended) The semi-submersible drilling vessel according to claim 2, wherein the deckbox structure has a lower deck above the box bottom, with the framework of the lower deck in between, and wherein the one or more upstream mud tanks, the degassed mud tank, the one or more BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 1063-0341PUS1 Page 6 of 7 active mud tanks, and any tanks intermediate the degassed mud tank and the active mud tanks are arranged with their bottom on or in proximity of the lower deck.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

one or more upstream mud tanks (216) arranged to receive gas cut mud from the one or more shale shaker devices (215; refer to para 0120), a vacuum degasser (217, para 0212) having an inlet pipe (pipe connected to 216) extending into an upstream mud tank (216), , and an outlet (outlet connected to 218); and a degassed mud tank (218, 219) receiving degassed mud from the outlet of the vacuum degasser (217, see fig. 2), said degassed mud tank having a bottom (see fig. 2), BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/tttApplication No.: NEWDocket No.: 1063-0341PUS1Page 4 of 7wherein the mud treatment and circulation system (100) further comprises: 
one or more active mud tanks (221), one or more mud pumps (225, 226) having inlets connected to the one or more active mud tanks (221). 
However, Knight et al. fail to teach the vacuum degasser comprising a vacuum tank, a vacuum pump; said vacuum degasser having a self-suction effect; 
a semi-submersible drilling vessel, said vessel comprising: a deckbox structure having a drilling tower; one or more pontoons; multiple support columns extending 
at least a portion thereof above the shaker room
	R. W. Erwin (U.S. 2748884) disclose a drilling installation (see fig. 2), wherein said drilling installation comprises a diverter (77, fig. 2), a mud treatment and circulation system (see fig. 2), wherein the vessel is provided with a shaker room (2), a mud return line (1), is provided that passes mud from the diverter (77) to the shaker room (2), wherein the mud treatment and circulation system comprises, in said shaker room: 
one or more shale shaker devices (1; refer to col. 4 lines 19-20: the source 1 can comprise a shaker), one or more upstream mud tanks (4) arranged to receive gas cut mud from the one or more shale shaker devices (1, see fig. 2 and refer to col. 4 lines 
	
 wherein the mud treatment and circulation system further comprises: one or more active mud tanks; and (69), one or more mud pumps (70) having inlets connected to the one or more active mud tanks (69, see fig. 2), , wherein the degassed mud tank (15) receiving degassed mud from said vacuum degasser (62) has an effective height between the bottom thereof to an operational mud level in said degassed mud tank that is greater than a corresponding effective height of said one or more upstream mud tanks (4 see fig. 2 showing height of tank 15 greater than effective height of tank 4), with the vacuum degassers self- suction effect causing the mud to be pumped from the upstream tank (4), via the vacuum degasser (62), into the degassed mud tank (15).  
However, R. W. Erwin fails to teach a semi-submersible drilling vessel, said vessel comprising: a deckbox structure having a drilling tower; one or more pontoons; multiple support columns extending upward from the one or more pontoons and supporting thereon the deckbox structure; wherein the deckbox structure has an upper deck and a box bottom, and wherein the deckbox structure has a moonpool extending through said deckbox structure, wherein the vessel comprises wherein the drilling 
at least a portion thereof above the shaker room
wherein the upper deck (3) of the deckbox structure, at least the a portion thereof above the shaker room is at the same level as the drill floor, wherein the degassed mud tank is mounted so that, in operation, an operational mud level in said degassed mud tank is at least 1.5 meter, higher than in said one or more upstream tanks.
Roodenburg (WO2016/144163A1) teaches a semi-submersible drilling vessel (1, fig. 2), said vessel comprising: a deckbox structure (6) having a drilling tower (14); one or more pontoons (3, 4); multiple support columns (8) extending upward from the one or more pontoons (3, 4) and supporting thereon the deckbox structure (3).  
However, the combination of R. W. Erwin and Roodenburg fail to teach wherein the deckbox structure has an upper deck and a box bottom, and wherein the deckbox structure has a moonpool extending through said deckbox structure, wherein the drilling installation is provided with a shaker room within the deckbox structure and in proximity of the moonpool; wherein at least a portion thereof above the shaker room.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
01/24/2022



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672